Citation Nr: 1329959	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  04-27 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed innocently acquired psychiatric disorder.

2.  Entitlement to service connection for a disability manifested by recurrent upper gastrointestinal bleeding.

3.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran had a period of honorable service in the Army from December 1968 to March 1971.  He also had an earlier period of service from January 1967 to August 1967 that is deemed to have been dishonorable.  

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a September 2002 rating decision issued by the RO. 

The Board remanded the case for additional development in June 2006 and in February 2010.  The matter is now under the jurisdiction of the RO in Philadelphia, Pennsylvania.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

As noted, the Veteran had two periods of time in the Army.  The first period, from January to August 1967, was terminated by an "under other than honorable conditions" and has been determined to be dishonorable for VA compensation benefit purposes.  

During this initial period, the Veteran was convicted by summary court martial of malingering due to a back injury to avoid duty and was absent without leave (AWOL) for an extended period of time.  In connection with disciplinary proceedings, he was referred for a psychiatric evaluation in February 1967 and diagnosed with an "inadequate personality."  He was reevaluated by a different Army psychiatrist in June 1967 and diagnosed with an "emotional instability reaction."  He was discharged for misconduct, and an "emotional instability reaction" was noted as a psychiatric defect on his June 1967 separation examination.  

While subsequent statements by the Veteran assert that he was physically assaulted by various non-commissioned officers during basic training in service, this allegation was not substantiated.

The Veteran had a second period of service that extended from December 1968 to March 1971.  At that time, no psychiatric problems were noted on his enlistment examination in December 1968.  

At his separation examination in November 1970, the Veteran endorsed having numerous physical and mental health complaints, including frequent trouble sleeping, nightmares, depression or excess worry, memory loss, and nervous trouble.  A history of chronic anxiety was documented.  However, no psychiatric abnormality was diagnosed at the time of the separation examination as the report was marked as "normal." He was seen in service for chest pains that were determined to be related to anxiety in January 1971.  

The prison medical records from October 1973 show a finding of no emotional problems.  An April 1976 emergency room record documented chest pains due to an "anxiety neurosis."  In May 1982 a VA medical facility diagnosed the Veteran with hypertension and anxiety.   In 1990, a private neurologist diagnosed posttraumatic stress disorder (PTSD) as the result of a post-service accident at work.  

In the late 1990s, the documents from a private medical facility showed diagnoses of PTSD, anxiety disorder and schizophrenia.  Around this time, the Veteran also began treatment for insomnia, thought to be possibly related to depression or anxiety.  After this, the Veteran sought treatment at various VA medical facilities, but his mental health complaints were largely limited to insomnia.  On various occasions, he denied having other mental health concerns.  

The treatment records beginning on 2006 indicate possible diagnoses of PTSD, depression, anxiety, and adjustment disorder, and the Veteran was treated for anxiety in conjunction with his insomnia.  Additionally, an August 2006 treatment record documented that the Veteran was grandiose, paranoid, and delusional and needed further mental health evaluation.  

The Board notes that, on various occasions, the Veteran reported that he was in the Republic of Vietnam during the Vietnam War; however, it is shown that the Veteran had no service in the Republic of Vietnam.  On other occasions, he reported going to Vietnam "to be killed," but actually avoided this.

The Veteran refused to undergo a VA psychiatric examination in 2008.  He did appear for an evaluation in August 2011, but told the examiner that he was not experiencing any mental health disorder or symptoms and felt that the claim had been submitted for him by someone else because they assumed he had stress due to his physical ailments.  

The examiner did not diagnose any psychiatric problem at that time.  However, the examiner also indicated that the Veteran had not been diagnosed with a psychiatric disorder in the past, although past diagnoses included anxiety disorder, PTSD, and schizophrenia.   Due to the inaccurate statement regarding the Veteran's psychiatric history, the examination is determined to be inadequate.  A new opinion is necessary that evaluates the Veteran's presentation in light of his past history and prior diagnoses.  

Additionally, the records received in October 2011 show that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  Since the Veteran may be receiving SSA disability benefits, an effort should be made to clarify this point and to obtain any indicated medical records.  

The Veteran's claim for a TDIU rating is closely related to his claims of service connection for a psychiatric condition and a gastrointestinal disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).   

Accordingly, the case must be REMANDED for the following action:

1. The RO should take appropriate steps to contact the SSA in order to ascertain whether the Veteran is in receipt of disability benefits therefrom.  If so, copies of any related medical records, if they exist, should be requested so that they can be associated with the claims file.  

2. The RO then should have the Veteran scheduled for a VA examination in order to determine the nature and likely etiology of the claimed psychiatric disorder.  The claims file should be made available to the examiner for review in connection with the evaluation.  

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion as to each of the following questions:

(a)  Is the Veteran shown at least as likely as not to suffer from an innocently acquired psychiatric disability (at the present time or at any time since the claim was filed in March 2001)?  If so, what is the pertinent diagnosis?  

(b)  Is the "emotional instability reaction" identified in connection with the first (dishonorable) period of service shown at least as likely as not to be due to a chronic acquired psychiatric disability at that time?  If so, was that disability at least as likely as not aggravated beyond normal progression by the second (honorable) period of service?  If the diagnoses of "inadequate personality" and "emotionally instability reaction" are more indicative of a personality disorder, is a superimposed acquired psychiatric disease shown at least as likely as not to have had its clinical onset during the Veteran's second (honorable) period of service?

(c) Is the Veteran currently shown to suffer from an innocently acquired psychiatric disability that at least as likely as not had its clinical onset during the Veteran's second (honorable) period of service?  If such a current disability exists, is it shown at least as likely as not to be due to the service complaints of anxiety or another event of the Veteran's second period of active service?  Please note that the Veteran does not have any verified Vietnam service.

The examiner should review the claims file, including the electronic Virtual VA claims file, in connection with preparing the requested opinion.  A complete rationale should be provided for all of the conclusions which are set forth in the report of examination.  If the examiner is unable to provide the requested opinion, then he or she should explain why this is the case.   

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




